Citation Nr: 0307258	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  98-08 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to recognition of the veteran's son as the 
helpless child of the veteran.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






INTRODUCTION

The veteran served on active duty from December 1944 to May 
1946. He died in 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the claim on behalf of 
the veteran's son for recognition of him as the helpless 
child of the veteran.

The Board remanded the claim in December 1998 and October 
2002 for further development.  As will be discussed in more 
detail below, the case is ready for appellate decision.  


FINDINGS OF FACT

1. The individual on whose behalf the claim was filed, the 
son of the veteran, was born in November 1962.

2. At the time of his eighteenth birthday in November 1980, 
the veteran's son did not have disability that rendered him 
incapable of self-support.









CONCLUSION OF LAW

The criteria for recognition of the veteran's son as a 
"child" of the veteran based on permanent incapacity for 
self-support before his eighteenth birthday are not met.  
38 U.S.C.A. §§ 101(4), 1521, 1542, 5107(b) (West 2002); 38 
C.F.R. §§ 3.57, 3.315, 3.356 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending  38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran's 
son, through the claimed representatives, of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the son, through the appellant (H.M.A.R.), was 
notified of the information necessary to substantiate his 
claim, by means of the discussions in the April 1998 
statement of the case, the December 1998 and October 2002 
Board remands, a January 2003 supplemental statement of the 
case, and a letter sent to the son, H.M.A.R. and S.S.R 
(another claimed representative), in October 2002, which 
specifically addressed the contents of the VCAA in the 
context of the H.M.A.R.'s claim.  The RO explained its 
decision with respect to each issue, and invited the 
appellant to identify records that could be obtained to 
support his claim.  Under these circumstances, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

Further, it is observed that VA attempted to inform H.M.A.R. 
and S.S.R of which information and evidence they were to 
provide to VA on the son's behalf, and which information and 
evidence VA would attempt to obtain.  In the letter dated in 
October 2002 and the January 2003 supplemental statement of 
the case, the RO asked H.M.A.R. and S.S.R to identify records 
relevant to the claim.  The correspondence explicitly set out 
the various provisions of the VCAA, including what records VA 
would obtain, and what was the responsibility of H.M.A.R. and 
S.S.R.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  Here, 
the RO attempted to obtain the records relevant to this 
claim.  As will be discussed in more detail later in this 
decision, H.M.A.R. and S.S.R have not responded to the RO's 
requests since January 1999.  There appears to be no other 
development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "the duty to assist is not always a 
one-way street.  If a veteran [appellant] wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The Court has also held that the duty to assist 
is not a blind alley,  see Olson v. Principi, 3 Vet. App. 
480, 483 (1992), and is not a license for a "fishing 
expedition" to determine if there might be some unspecified 
information, such as the police report described by the 
veteran, which could possibly support a claim.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  In this case, VA has 
attempted to assist H.M.A.R.,  S.S.R, and the veteran's son 
with the claim; however, they did not provide the requested 
information required to adjudicate the claim.  In fact, there 
has been no response to the RO's correspondence since January 
1999.

The primary reason for the Board's October 2002 Remand was to 
secure medical and personal information regarding the son's 
status as a helpless child.  Under the circumstances 
presented by this case, where the son (through H.M.A.R. and 
S.S.R.), failed to provide the requested information, the 
Board finds that the RO "substantially complied" with the 
Board's November 2001 Remand direction.  See Evans v. West, 
12 Vet. App. 22, 31 (1998).  Based on these particular facts, 
therefore, there is no further action which must be 
undertaken to comply with the provisions of the VCAA and the 
claim will instead be decided based on the evidence of 
record.

II.  Law

The question for consideration is whether the veteran's son 
may be recognized as a "child" of the veteran on the basis of 
permanent incapacity for self-support at the date of 
attaining the age of eighteen years. 38 U.S.C.A. § 101(4); 
38 C.F.R. § 3.57(a)(1)(ii). The phrase permanent incapacity 
for self-support contemplates disabilities which are totally 
incapacitating to the extent that the person would be 
permanently incapable of self- support through his or her own 
efforts by reason of physical or mental defects. The focus of 
the analysis must be on the son's condition before and at the 
time of his eighteenth birthday. If he is shown capable of 
self-support at age eighteen, the Board need go no further. 
See Dobson v. Brown, 4 Vet. App. 443 (1993).

Eligibility will be determined solely on the basis of whether 
the child is permanently incapable of self-support through 
his own efforts by reason of physical or mental defects. The 
question of permanent incapacity for self-support is one of 
fact for determination by the rating agency on competent 
evidence of record in the individual case. Rating criteria 
applicable to disabled veterans are not controlling. 
Principal factors for consideration are: (1) The fact that a 
claimant is earning his or her own support is prima facie 
evidence that he or she is not incapable of self-support. 
Incapacity for self-support will not be considered to exist 
when the child by his or her own efforts is provided with 
sufficient income for his or her reasonable support. (2) A 
child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors. Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established. (3) It should be borne in mind 
that employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like. In those cases where the extent and 
nature of disability raises some doubt as to whether they 
would render the average person incapable of self-support, 
factors other than employment are for consideration. In such 
cases there should be considered whether the daily activities 
of the child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support. Lack of employment of the 
child either prior to the delimiting age or thereafter should 
not be considered as a major factor in the determination to 
be made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends. (4) The capacity of a 
child for self-support is not determinable upon employment 
afforded solely upon sympathetic or charitable considerations 
and which involved no actual or substantial rendition of 
services. 38 C.F.R. § 3.356.

III.  Factual background

The veteran died in 1996.  Prior to his death, the veteran 
was in receipt of VA pension benefits. On a VA application 
form for benefits (VA Form 21-526) received by the RO in May 
1973, the veteran noted that he was divorced in March 1973 
and that he had six children. One of the children listed was 
the son on whose behalf H.M.A.R. brought the present claim 
for benefits. On forms submitted over the years to report his 
income for VA pension purposes, dated in May 1987, May 1989, 
May 1991, May 1992, May 1993, and June 1994, the veteran 
indicated that he did not have any unmarried, dependent 
children.

In January 1997, H.M.A.R., as the appellant, submitted the 
claim for recognition of the son of the veteran as the 
helpless child of the veteran. VA provides certain benefits 
for veterans' children shown to be permanently incapable of 
self-support by reason of mental or physical defect at or 
before the date of attaining the age of 18 years. 38 U.S.C.A. 
§§ 101(4)(A)(ii); 38 C.F.R. §§ 3.315(a), 3.356. In support of 
the claim, she submitted the son's birth certificate. She 
also submitted private medical records showing that the son 
was in a motor vehicle accident in 1980 several weeks before 
his eighteenth birthday. These records showed that the son 
sustained head and bodily injuries and was unconscious for 
several weeks.  It also appears that the son was hospitalized 
through April 1981.  

At discharge in April 1981, the veteran's son was diagnosed 
with a fractured right proximal humerus, comminuted fracture 
right femur, status post head injury with cerebral contusion, 
and respiratory insufficiency.  According to a June 1988 
surgical report, the veteran underwent surgery for chronic 
osteomyelitis of the right femur. In making this claim, 
H.M.A.R. indicated that the son was a helpless child and that 
he lived with her.

The RO originally denied the claim and H.M.A.R. appealed to 
the Board. In December 1998, the Board remanded the claim to 
the RO for further development including ascertaining from 
H.M.A.R. whether the son had been declared legally 
incompetent and whether H.M.A.R. had been given a power of 
attorney to act on his behalf.

On remand, the RO wrote to the son and H.M.A.R. in February 
1999 at their last address of record, which is also the 
address of record for the veteran's son, and requested 
information including whether the son had been declared 
legally incompetent; whether he was or had ever married; and 
whether he was receiving disability benefits. The RO also 
asked H.M.A.R. to provide the names and addresses of health 
care providers who had treated the son since 1988 and to 
submit information about his educational and employment 
background. The RO also asked her to submit documentation, 
such as a power of attorney, showing that she had the right 
to act on the veteran's son's behalf.

H.M.A.R. did not reply to the RO's letter. However, shortly 
after sending the appellant the letter, the RO received VA 
Form 21-4138, Statement in Support of Claim, from S.S.R, 
indicating that she lived at the same address as the address 
of the son and H.M.A.R. -- the address to which the RO had 
sent the February 1999 letter.  S.S.R. provided her Social 
Security number and requested that she be appointed the legal 
guardian of the veteran's son because she stated that she was 
the one that was with him all the time and taking care of 
him. 

The Board remanded the case again in October 2002 for another 
attempt to develop the case pursuant to VCAA.  In October 
2002, pursuant to the Board's remand, the RO issued a letter 
to the veteran's son (sending copies to H.M.A.R. and S.S.R.), 
to the last address of record requesting additional 
information to support the claim.  The RO received no 
response to the letters.  In January 2003, the RO issued a 
supplemental statement of the case to the last address of 
record.  The RO explained in the supplemental statement of 
the case that, without the additional requested information, 
it continued the denial of the claim.





IV.  Analysis

The veteran's son, on whose behalf the claim was brought, was 
born in November 1962 and attained the age of 18 in November 
1980.  Both H.M.A.R. and S.S.R. assert that the son is 
presently incapable of self-support because of very a serious 
mental and physical condition resulting from a motor vehicle 
accident that occurred in 1980.  

In this case, the Board finds that the record clearly lacks 
competent evidence that the veteran's son was permanently 
incapable of self-support at age eighteen (i.e., as of 
November 1980).

Whether the physical or mental condition of the son rendered 
him permanently incapable of self-support at age eighteen is 
ultimately a matter upon which competent medical evidence is 
determinative, both to diagnose a physical or mental 
disability or disabilities, and to support the conclusion 
that the severity of that disability or the disabilities had 
rendered him incapable of self support before she attained 
his eighteenth birthday. The only contemporaneous medical 
evidence of record having any bearing on those points are 
records dated in 1980-81 of his medical treatment following 
the motor vehicle accident. Although he was treated for 
serious head and bodily injuries, there is no finding that 
the son developed a physical or mental disability that 
rendered him helpless. Indeed, the son's medical records 
through 1988 do not mention a history of mental disability 
prior to the son's attaining the age of eighteen years - or 
after the age of eighteen years.  While the records from 1980 
indicate that the veteran's son was unconscious for three 
weeks after the motor vehicle accident, there is no 
subsequent finding that he developed a serious mental or 
physical disorder that rendered him helpless prior to his 
eighteenth birthday or as a result of the motor vehicle 
accident.

The RO has requested additional evidence from H.M.A.R. and 
S.S.R., but they have not responded or contacted the RO since 
January 1999.  Although the evidence of record indicates that 
the son has had a history of a motor vehicle accident prior 
to the age of eighteen years, the contention that he became a 
helpless child as a result of the accident was based on a 
history that was self-reported by H.M.A.R. and S.S.R.  The 
evidence provided does not indicate that the residuals of the 
motor vehicle accident left the son in a condition so severe 
that he was incapable of self support at the age of eighteen 
years. 

The only evidence corroborating the claim is correspondence 
from H.M.A.R. and S.S.R.  Basically, H.M.A.R. and S.S.R. 
describe the son as a helpless child. None of the medical 
evidence shows findings that the son was incapable of self-
support at the age of eighteen years.  In fact, the medical 
evidence dated from 1988 does not indicate that the son had 
any mental impairment.  Although the son continued to 
experience physical problems, to include osteomyelitis of the 
right femur, the medical evidence of record does not indicate 
that he was rendered helpless as a result. 

Although the Board finds the circumstances relating to the 
son's motor vehicle accident most unfortunate and compelling, 
the record is still devoid of competent medical evidence 
indicating that he became incapable of self-support prior to 
his eighteenth birthday. Evidence that the son became 
incapable of self-support at some later point in time is not 
material to the issue presented here. As compared to the 
medical evidence of record, the Board assigns little 
probative value to the lay evidence. That evidence consists 
of remote recollections advanced in the context of the claim 
for benefits. Therefore, based on all of the above 
considerations, the Board finds that the preponderance of the 
relevant evidence is against the claim for 


VA benefits based on the permanent incapacity of the son for 
self-support prior to the age of eighteen.


ORDER

Entitlement to recognition of the veteran's son as a "child" 
of the veteran on the basis of permanent incapacity for self-
support before attaining the age of eighteen is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

